PRESIDING JUSTICE STOUDER, specially concurring: I concur with the result reached by the majority of the court since I believe the result is required by Bettenhausen v. Guenther (1944), 388 Ill. 487, 58 N.E.2d 550. However I believe the persuasive and controlling authority of the Bettenhausen case is diminished because of several weaknesses in the opinion. If the reasoning and result in the Bettenhausen case are reexamined by our supreme court a contrary result might well be expected. This subject was explored by way of dicta in Weisguth v. Supreme Tribe of Ben Hur (1916), 272 Ill. 541, 112 N.E. 350 (after discussing the issue at length the appeal was dismissed for lack of an appealable order). I would note the following concerns with the opinion in the Bettenhausen case. 1. Bettenhausen relies substantially on Weisguth. This latter case would not have justified the application of the voluntary dismissal rule either now or at the time of the Bettenhausen case. In Weisguth the voluntary dismissal was sought and granted after the plaintiff had presented all of his evidence in order to avoid a directed verdict. A voluntary dismissal under such circumstances would ordinarily not be available under our present practice since the statute generally requires the dismissal be sought and obtained before trial. 2. It should also be noted that both in Weisguth and Bettenhausen the opinions speak in terms of losing jurisdiction and in this connection they refer to jurisdiction over the person. No reason is suggested in either opinion and indeed the issue is not discussed why jurisdiction over the person after the dismissal of a cause of action should depend on whether the dismissal was voluntary or involuntary. 3. Neither Bettenhausen nor Weisguth discusses the right of a trial court to deal with its judgments for a period of 30 days after their rendition in any manner required by fairness and justice. This authority is unqualified in any jurisdictional sense but as in other cases would require a showing of good cause for vacating a dismissal order whether voluntary or involuntary. Any prejudice to the defendant could also be considered by the trial court. If this issue were being newly considered today I would favor approving the trial court’s action and hold the trial court had authority to vacate its judgment dismissing the cause of action where vacation was applied for within 30 days of the judgment.